Citation Nr: 0017313	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) since June 6, 1996?  


REPRESENTATION

	Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969, including combat service with the United States Marine 
Corps in the Republic of Vietnam.  

By rating action in October 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO), Milwaukee, Wisconsin, 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  The RO also increased the rating for 
the service-connected residuals of gunshot wound, left middle 
finger, from 10 to 20 percent, effective June 6, 1996, and 
denied service connection for a skin disorder.  The veteran 
appealed from the rating assigned for his PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2. The symptoms of occupational and social impairment 
attributable to the service-connected PTSD, have not been 
more than definite, and include slight anxiety, and sleeping 
difficulties, intermittent nightmares, and periodic 
flashbacks.  They cause no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the veteran's PTSD have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, 
and Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also is 
satisfied that the VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

Factual Background

The veteran contends that his service connected psychiatric 
disability is more severely disabling than it has been rated, 
and that it interferes with employment opportunities.  

On psychiatric examination by VA in August 1996, the veteran 
reported that he was a rifleman in the field during his 
service with the United States Marine Corps in Vietnam.  
Reportedly, he was wounded twice, the final wound being an 
accidental gunshot wound through the left hand while he was 
training with a .45 caliber weapon.  Following service in 
Vietnam, he spent ten months at Great Lakes Hospital.  His 
first two jobs after service lasted six months and a year, 
respectively.  He then worked for a supply company for 18 
years during which he advanced to vice president of sales.  
He was then employed as a district manager and truck driver 
by another company before suffering cerebrovascular accidents 
(CVAs) in April 1996.  Following this he had been "laid off 
permanently" from that employment.  The CVAs resulted in 
speech impediment and limited ability in writing.  At the 
time of the examination, the veteran resided with his second 
wife and her 20 year old son.  He spent his time working 
around the house.  He enjoyed watching football and went to a 
bar approximately one to two times per week.  He stated that 
he drank socially, and had no problems with alcohol.  He also 
visited his brother once or twice a week.  The veteran 
belonged to several organizations, but he did not attend 
meetings.  He was seen for weekly individual counseling by a 
psychologist at the Vet Center.  The veteran was fearful of 
participating in group therapy.  On examination, he reported 
always feeling anxious and nervous.  He described 
hypervigilance and startle response.  He reported 
reexperiencing traumatic events in Vietnam, having 
distressing thoughts of Vietnam four to five times a day, and 
having difficulty sleeping due to hyperarousal and 
nightmares.  Reportedly, he slept four to five hours per 
night.  He avoided stimuli which might resemble or remind him 
of Vietnam and he reported frequently feeling emotionally 
numb.  

           On mental status examination, he appeared very anxious.  
His speech was impaired due to the residuals of CVA, and it 
was difficult to understand him at times.  He had extreme 
difficulty discussing events in Vietnam.  His affect was 
somewhat blunted.  His mood was anxious and sad.  Thought 
processes and content were appropriate.  The veteran denied 
hallucinations, delusions, paranoia, and suicidal or 
homicidal ideation.  He conceded occasional racing thoughts, 
intrusive thoughts, and some cognitive confusion.  He was 
alert and oriented in three spheres.  He demonstrated good 
verbal comprehension and limited verbal expression.  Memory 
functions appeared to be grossly intact.  His insight and 
judgment were good.  The diagnosis on Axis I was PTSD.  The 
Global Assessment of Functioning (GAF) score was 60.  
Residuals of CVA was listed as a relevant medical diagnosis 
on Axis III.  

The report of an outpatient visit to VA in January 1997 
reflects that the veteran had grasping weakness of both 
hands, especially his right hand.  He complained of several 
falls since his last appointment due to dizziness and 
numbness.  

In March 1997, the veteran's therapist at a Vet Center 
reported that the veteran had symptoms of PTSD; sleep 
difficulty, intrusive thought, anxiety, etc.  His symptoms 
appeared to have intensified since the loss of his employment 
and having a stroke.  It was noted that he was nervous all 
the time, became agitated if things were out of place at home 
or in the office, and did not drive because of the anxiety he 
felt.  As a further example of this, he arrived 30 minutes 
early for an appointment because of anxiety that he would 
miss it.  The veteran's return to work was termed unlikely.  
In October 1997, the new director of the Vet Center referred 
to the March 1997 report noting that the veteran consistently 
thought of the near misses and reported he could have been 
killed numerous times in combat.  

On special PTSD examination by the VA in September 1997, the 
examiner reviewed the veteran's medical records.  It was 
noted that he had been receiving psychiatric treatment on a 
monthly basis and had diagnoses of PTSD and anxiety and 
depressive disorder due to brain infarct.  The veteran 
reported that his second wife and he got along pretty well.  
He avoided feelings or discussions about Vietnam.  In 
addition to his VA benefits, the veteran received $1,300 a 
month as Social Security disability benefits.  He had not 
worked since his CVA in 1996.  Because of his strokes and 
their aftereffects, he believed that he could no longer work.  
The veteran had difficulty with his hands, had sustained 
falls causing rib injuries, and used a cane to help with his 
balance.  His therapist at the Vet Center had left and he did 
not know from whom he might receive individual therapy in the 
future.  He saw a VA physician once a month in outpatient 
psychiatry, who had made diagnoses of PTSD, and anxiety and 
depressive disorder due to brain infarct.  

On examination, the veteran's primary complaints were about 
his nightmares of Vietnam combat.  His mood was mildly 
dysphoric with occasional thoughts of hopelessness, 
frustration about his physical limitations, variable self-
esteem, and tearfulness, twice monthly.  Suicide or homicide 
ideation was denied and no paranoid ideation was evident.  
Reportedly, the veteran drank beer twice a week.  He slept in 
2-3 hour periods, awakening 5 of 7 nights in a cold sweat.  
When he felt exhausted he would go to a tavern and drink 
"20-30" light beers.  Intrusive memories of Vietnam 
occurred daily.  Flashbacks were reported approximately twice 
monthly.  He stated that he felt nervous and scared all the 
time.  Two episodes of physical aggression were noted.  On 
one occasion he punched an individual in a tavern, and on 
another he kicked someone.  Verbal aggressiveness was limited 
to occasional comments to tavern attendees or neighborhood 
youngsters.  The veteran visited with several World War II 
marines.  He and his wife also socialized with several other 
people.  Otherwise, he spent his time watching television, 
especially football, the history channel, including events in 
Vietnam, and movies.  

On the mental status examination he was alert and oriented.  
His affect was appropriate.  His stream of thought was 
coherent, relevant, and logical.  There was no evidence of 
psychotic thought.  His memory was adequate to fair.  No 
concentration problems were indicated.  The examiner opined 
that vocational limitations were moderate based on the 
veteran's PTSD symptomatology.  There were Axis I diagnoses 
of PTSD and rule out episodic alcohol abuse.  The GAF score 
was 60.  Residuals of CVAs and hyperlipidemia were listed as 
relevant general medical conditions on Axis III.  

Additional records from the Vet Center include an entry for 
November 1997 reflecting that the veteran stated that 
drinking alcohol helped him sleep better.  

On VA examination in October 1998, it was reported that the 
veteran was engaged in psychotherapy related to PTSD which he 
found helpful.  His activities remained the same as 
previously reported.  The veteran appeared relaxed and 
comfortable during the interview.  He conversed fluently, and 
maintained appropriate eye contact.  Hs superficial 
appearance was in conflict with his self-report of feeling 
nervous during the interview.  He denied auditory or visual 
hallucinations, suicidal and homicidal ideation, and 
disturbances of memory, attention or concentration.  He 
described his mood as being okay.  He expressed feeling 
fatigued after a restless night with only 3 hours sleep.  
There was no sign of a formal thought disorder.  His speech 
was somewhat impaired due to residual expressive aphasia post 
the 1996 CVA, but he was generally understandable.  He also 
displayed mild dysphagia.  The veteran's claims file was 
reviewed in conjunction with the examination, and no 
additional diagnostic tests were deemed necessary.  The 
diagnosis was PTSD.  The current GAF score was reported as 
being 50, which was also recorded as being the best during 
the past year.  Residuals of CVA and bronchitis were listed 
as Axis III diagnoses.  

VA outpatient records include an entry for June 1998 when it 
was reported that the veteran related having had 12-18 beers 
the night before, and an entry for August 1998, when it was 
noted that the veteran had had 10 seven ounce beers the night 
before.  In July 1999, the director of the Vet Center 
reported that the veteran had not been in contact since 
November 1997.  The VA outpatient records reflect that the 
veteran lost interest in attending after his previous 
therapist left.  

On VA examination in October 1999, the examiner reviewed the 
veteran's claims folder with particular reference to the VA 
psychiatric examinations in October 1998 and September 1997.  
The veteran stated that he was employed full time until 1996 
when he sustained cerebral infarcts.  He had residual 
weakness on the left side requiring the use of a cane.  He 
was also dysphasic in terms of his speech.  He knew what he 
was thinking, but sometimes had difficulty expressing 
himself.  When asked about his major complaints, he related 
that weakness of the left side and dizzy spells concerned him 
the most.  He was currently on two medications from his 
psychiatrist and was quite calm.  His primary complaint 
regarding PTSD was difficulty sleeping.  He reported 
achieving only four hours of sleep, but he also reported 
afternoon naps, which the examiner equated with a total of 
sleep meeting the veteran's requirements.  He dreamed of 
experiences in Vietnam four to five times per week.  Some 
were dreams, and some were nightmares.  He had night sweats 
three times a week.  He had flashbacks perhaps once or twice 
a week.  His weight fluctuated.  He believed his new 
medication had decreased his appetite.  He believed that he 
had been depressed all the time since the war.  His 
depression was much worse since his strokes because he could 
not work any more.  His sleep difficulties had not changed 
since his strokes.  He had never been hospitalized for any 
psychiatric diagnosis, including PTSD.  He had terminated 
attendance at the Vet Center after his therapist left.  He 
saw a psychiatrist once a month for discussion, which was 
termed helpful, and prescriptions.  The veteran stated that 
he missed working.  When asked to describe a typical day, he 
reported that he read and watched television.  He sometimes 
listened to music and enjoyed watching sports.  He was not 
involved in any rehabilitation program.  

On the mental status examination in October 1999, the veteran 
was described as appearing younger than his stated age.  He 
walked with mild to moderate difficulty.  His speech was 
dysphasic, but he was able to articulate his thoughts and 
concerns, albeit slowly.  His affect was pleasant.  He 
offered no organized delusional material or system.  No 
persecutory trends, hallucinations, schizophrenic or 
depressive trends, ideas of grandiosity, compulsions, 
obsessive thoughts, hypochondriacal trends, or phobias were 
noted.  No suicidal or homicidal ideation was elicited.  The 
veteran was alert and properly oriented.  He displayed no 
significant degree of confusion or "malconcentration."  No 
memory deficit was noted.  The veteran's insight and judgment 
were good.  The diagnoses were PTSD, depressive disorder, and 
alcohol abuse.  The GAF score was reported to be 60 currently 
and no more than 60 in the past year.  

Analysis

In the instant case the veteran is seeking an increased 
rating from the original assignment of a disability rating.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. Fenderson v. West, at 126.  The RO has employed this 
rationale in the most recent supplemental statement of the 
case in February 2000, concluding that staged ratings were 
not warranted in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Prior to November 7, 1996, Diagnostic Code (DC) 9411 provided 
that a 30 percent evaluation for PTSD required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation will 
be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, VA's General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," and 
that that term represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

During the course of consideration of the veteran's claim, 
the criteria for rating PTSD were revised.  Effective 
November 7, 1996, PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  The revised regulations 
provide that a 30 percent evaluation is warranted for 
occupational and social impairment which results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 50 percent disability rating is assigned when there is 
occupational and social impairment which results in reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness 0n a scale of 1-100.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A GAF of 31-40 denotes some impairment 
in reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  A 41-50 score denotes serious 
symptoms, or serious impairment in social, occupational, or 
school functioning.  A 51-60 score indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Finally, a GAF of 61-70 denotes some 
mild symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the GAF scores although highly probative 
are not definitive of the rating to be assigned.  Here, it is 
the judgment of the Board that the assigned GAF scores have 
clearly included all psychiatric impairment displayed on 
examinations.  It is apparent that much of the veteran's 
depression is related to the CVA he experienced in 1996.  
This means that disability attributable to the veteran's 
nonservice-connected psychiatric disabilities have been 
included.  

The clinical findings reported herein clearly establish that 
the veteran experiences some level of social and industrial 
impairment due to his PTSD, but it is also apparent that his 
inability to work is primarily related to the residuals of 
the CVAs he experienced.  For example, the objective evidence 
is clear that the veteran enjoyed his work until he had two 
CVAs in 1996.  It was at that point that he had to terminate 
his employment due to the nonservice-connected residuals of 
the CVA.  Those residuals continue to the present and are the 
cause for much concern on the veteran's part.  Clearly, he 
misses his employment and the benefits it provided him.  
There is no indication that the service-connected PTSD would 
have forced him to stop working.  The primary difficulty 
associated with the PTSD was sleep disturbance.  The veteran 
could have overcome the sleep difficulties and episodic 
flashbacks to experiences in Vietnam and continued working 
had he not had the two CVA in 1996.  Consequently, it is the 
judgment of the Board that disability attributable solely to 
the service-connected PTSD, or which cannot be disassociated 
therefrom, results in no more than definite social and 
industrial impairment prior to November 1996, and it is 
currently clear that PTSD causes no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, rage attacks, 
and chronic sleep impairment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

It appears that the veteran is convinced that his PTSD 
greatly impairs him socially and industrially.  However, the 
objective medical evidence noted above confirms no such level 
of impairment, either socially or industrially, attributable 
solely to PTSD.  In opposition to the veteran's contentions, 
a review of the multiple examination reports of psychiatric 
examination of the veteran by VA reflects that there has been 
essentially no change in disability caused by PTSD since 
service-connection was granted, effective in June 1996.  The 
absence of a change in the level of psychiatric disability 
experienced by the veteran due solely to PTSD considered in 
relationship to all the other objective evidence requires a 
conclusion that it is not the service-connected PTSD alone 
that prevents the veteran from working or having a 
satisfactory social life.  Rather, it is clear that the 
residuals of CVA are the primary factor in the veteran's 
unemployment status.  

In this regard, the Board notes the arguments by the 
veteran's representative in May 2000 regarding the veteran's 
entitlement to a total schedular rating or at the least a 
total rating based on unemployability due to service-
connected disabilities.  Even cursory review of the objective 
evidence establishes that nonservice-connected disability, as 
outlined above, is the cause of the veteran's industrial 
inadaptability, not the service-connected PTSD.  Also, the 
fact that the veteran has been awarded disability benefits by 
the Social Security Administration is not surprising in light 
of the significantly disabling residuals attributable to the 
CVA, as reported on VA examinations and at some length 
herein.  More importantly, it seems clear that the veteran is 
convinced he will not work again, but this only happened 
after he had the CVA in 1996.  

In view of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO has properly 
assigned a 30 percent evaluation for PTSD since June 6, 1996, 
and that no objective basis has been presented to warrant the 
assignment of staged ratings at a higher level than the 30 
percent rating during any period of time since June 1996.  

In reaching its decision, the Board considered the complete 
history of the veteran's PTSD as well as the current clinical 
manifestations due to PTSD and the effect they have on the 
veteran's earning capacity, as evaluated by different 
examiners over the years.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  Here, the 
schedular rating criteria are completely appropriate for 
rating the disability and no higher rating is warranted based 
on the objective evidence whether pre or post November 1996 
rating criteria are utilized.  Specifically, there is no 
evidence disclosing that the veteran's PTSD, alone, causes 
marked interference with employment or necessitates frequent 
periods of hospitalization as is required for a referral 
under 38 C.F.R. § 3.321(b)(1). Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation at 
any time since June 6, 1996, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.


ORDER

No more than a 30 percent disability rating is warranted for 
PTSD since June 6, 1996.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

